Citation Nr: 0903226	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-25 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for peripheral 
neuropathy of the left and right upper arm and hand, to 
include as secondary to service-connected systemic lupus 
erythematosis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for degenerative disc 
disease of C4-C5 and C5-C6.

5.  Entitlement to service connection for L5-S1 disc space 
narrowing and spondylolisthesis of the lumbar spine.

6.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected systemic lupus erythematosis.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1971 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004, April 2005, and August 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

In the veteran's testimony before the undersigned Acting 
Veterans Law Judge in November 2008, the veteran raised the 
issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
tinnitus and entitlement to service connection for Raynaud's 
phenomenon.  As these matters are not currently developed or 
certified for appellate review, they are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  The veteran contends that his 
exposure to loud noise in service caused his current 
bilateral hearing loss.

The veteran's service personnel records reveal that the 
veteran was stationed in the Republic of Vietnam during the 
Vietnam Era and served as a heavy track vehicle operator.  
The veteran's post-service records reveal that the veteran 
was a factory worker.  The veteran has indicated that he was 
exposed to loud noise during both his service and his post-
service employment.

In February 2004 the veteran was afforded a VA Compensation 
and Pension (C&P) audiology examination.  Upon examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
45
35
LEFT
15
20
25
40
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  
Accordingly, the Board finds that the veteran has a current 
hearing loss disability pursuant to 38 C.F.R. § 3.385.

However, the examiner failed to render an opinion regarding 
the etiology of the veteran's bilateral hearing loss.  The 
Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claim for the veteran to be afforded 
another VA C&P audiological examination.

The veteran seeks entitlement to service connection for 
peripheral neuropathy of the left and right upper arm and 
hand, to include as secondary to service connected systemic 
lupus erythematosis.

The veteran testified at his hearing before the undersigned 
Acting Veterans Law Judge in November 2008 that he had 
numbness and tingling in his upper extremities.  The veteran 
contends that his upper extremity peripheral neuropathy is 
due to his service-connected systemic lupus erythematosis.

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that a veteran is competent to 
testify to factual matters of which he had first-hand 
knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).

To date, VA has neither afforded the veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his upper extremity peripheral neuropathy.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As noted above, the veteran currently complains of numbness 
and tingling in his upper extremities and the veteran is 
currently service-connected for systemic lupus erythematosis.  
As such, the Board finds it necessary to afford the veteran a 
VA C&P examination to determine the nature, onset, and 
etiology of the veteran's upper extremity peripheral 
neuropathy.

The veteran seeks entitlement to service connection for 
degenerative disc disease of the C4-C5 and C5-C6 and 
entitlement to service connection for L5-S1 disc space 
narrowing and spondylolisthesis of the lumbar spine.

The veteran is currently diagnosed with degenerative disc 
disease of the cervical and lumbar spine and 
spondylolisthesis.

The Board notes that the veteran was afforded a VA C&P back 
examination in February 2004.  The veteran reported that he 
injured his back while working as a civilian prior to his 
second period of active service in 2000.  Subsequently, the 
veteran stated that he reinjured his back upon reactivation 
in 2003 while lifting tarpaulins at Arnold Air Force Base.  
After examination, the veteran was diagnosed with Grade I - 
II spondylolisthesis at the lumbosacral junction and L5-S1 
disc space narrowing.  The examiner did not render an opinion 
regarding the etiology of the veteran's diagnosed back 
condition.

As noted above, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claims regarding the veteran's cervical 
and lumbar spine for an opinion to be rendered regarding the 
etiology of the veteran's back conditions.

The veteran seeks entitlement to service connection for PTSD.  
The veteran contends that his PTSD is due to his service in 
the Republic of Vietnam.

The Board notes that the veteran has been diagnosed with 
PTSD.  A careful review of the veteran's DD 214 and service 
personnel records does not reveal any indication that the 
veteran experienced combat.  Therefore, the Board notes that 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting 
evidence.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran reports that while serving as a heavy tracked 
vehicle operator in the Republic of Vietnam he was frequently 
exposed to small arms and mortar fire.  The veteran indicated 
that he did not receive the Combat Infantryman Badge because 
he was assigned to an engineer unit.  The veteran reported 
that his unit received mortar rounds each night from July 
1969 to July 1970 when he was stationed with the 584th 
Engineer Company at Kontum.  The veteran stated that while 
stationed with the 584th Engineer Company at the Ben Het Fire 
Base in November or December 1969 he went on patrol and a 
number of personnel were shot.

In June 2008 a formal finding was made indicating that the 
veteran's stressor statements were insufficient to send to 
the U.S. Army and Joint Services Record Research Center 
(JSRRC) for verification.

In light of the evidence of record, the RO should make 
another attempt to verify whether the veteran experienced 
mortar attack at any point between July 1969 and July 1970.  
To this, VA has a duty to provide a summary of his stressor 
statements to the JSRRC, and ask them to attempt to verify 
the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  
Therefore, on remand, the veteran's supplied stressor 
information should be discussed in a report and forwarded to 
the JSRRC.  In addition, on remand the unit history of the 
584th Engineer Company must be obtained.

The Board notes that the veteran has a current diagnosis of 
PTSD and there is some indication that his PTSD may be 
related to his active duty service.  Therefore, if the RO's 
development indicates that the veteran was exposed to mortar 
attack between July 1969 and July 1970, then the veteran 
should be afforded a VA C&P examination to determine whether 
the veteran's current PTSD is due to the veteran's reported 
in service stressor.

The veteran seeks entitlement to an evaluation in excess of 
10 percent disabling for service-connected systemic lupus 
erythematosis.

The most recent VA examination evaluating the veteran's 
systemic lupus erythematosis was performed in December 2007.  
Since that time, in the veteran's testimony before the 
undersigned Acting Veterans Law Judge at a hearing held in 
November 2008, the veteran indicated that his lupus condition 
had worsened since the December 2007 examination.  The 
veteran indicated that he is having more difficulty keeping 
his job and that the pain level of his lupus had become more 
severe every day.  As such, the Board has no discretion and 
must remand this matter to afford the veteran an opportunity 
to undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his systemic lupus 
erythematosis disability.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
Compensation and Pension (C&P) back 
examination.  The claims folder and a 
copy of the remand portion of this 
decision must be reviewed by the examiner 
as part of the overall examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner should specify whether it is 
at least as likely as not that any 
cervical spine and/or lumbar spine 
condition found is due to the veteran's 
service.  If the examiner renders the 
opinion that the veteran's cervical spine 
and/or lumbar spine conditions are not at 
least as likely as not related to the 
veteran's active service, the examiner 
should render an opinion on whether the 
veteran's cervical spine and/or lumbar 
spine conditions were permanently 
aggravated by the veteran's active 
service.  The examiner should comment 
upon the veteran's and his friends' 
reports of injuring his back lifting a 
tarpaulin in service and the reports of 
the veteran's back injury dated in 2000.  
The report of examination should include 
the complete rationale for all opinions 
expressed in a legible report.

2.  The veteran should be afforded a VA 
C&P audiological examination.  The claims 
folder and a copy of the remand portion 
of this decision must be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examiner should 
specify whether it is at least as likely 
as not that any hearing loss found is 
related to or had its onset in service.  
The examiner should comment upon the 
veteran's reports of exposure to loud 
noise in service.  The report of 
examination should include the complete 
rationale for all opinions expressed in a 
legible report.

3.  The veteran should be afforded an 
appropriate VA C&P examination.  The 
claims folder and a copy of the remand 
portion of this decision must be reviewed 
by the examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examiner should 
specify whether it is at least as likely 
as not that any peripheral neuropathy of 
the upper extremities is due to the 
veteran's service.  If the examiner 
renders the opinion that the veteran's 
peripheral neuropathy of the upper 
extremities is not at least as likely as 
not related to the veteran's active 
service, the examiner should render an 
opinion on whether the veteran's 
peripheral neuropathy of the upper 
extremities is a manifestation of his 
service-connected systemic lupus 
erythematosis.  He or she must also state 
whether it is at least as likely as not 
proximately due to or permanently 
aggravated by the veteran's service-
connected systemic lupus erythematosis.  
The report of examination should include 
the complete rationale for all opinions 
expressed in a legible report.

4.  Contact the veteran and ask him to 
provide as much additional detail as 
possible regarding his claimed PTSD 
stressors, including the exact dates, or 
near to exact dates, of each event 
experienced, his unit(s) of assignment, 
and location(s).  Advise him that it 
would be helpful for him to obtain and 
submit evidence, which would serve to 
corroborate his stressors, such as 
statements from other servicemen who 
witnessed the claimed events.

5.  After completing the above, forward 
copies of the veteran's stressor 
statement, together with his DD 214 and 
unit designations to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly Center for Unit Records 
Research (CURR)) in an attempt to verify 
the claimed stressors.  

6.  Then afford the veteran a VA 
psychiatric examination to determine the 
nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to a corroborated 
in-service stressor.  The examiner should 
be informed of any stressor which has 
been independently verified.  A diagnosis 
of PTSD under DSM IV criteria should be 
made or definitively ruled out.  If PTSD 
is diagnosed, the examiner must identify 
the independently verifiable in-service 
stressor(s) supporting the diagnosis.  If 
PTSD is diagnosed, supported by an in-
service stressor(s), the examiner must 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's PTSD, to 
include whether PTSD alone renders the 
veteran unemployable, and a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  

7.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
systemic lupus erythematosis disability.  
The examiner should specifically state 
how often the veteran experiences 
exacerbations.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
report.

8.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

